Exhibit 10.5




Walter Investment Management Corp.
Restricted Stock Unit Award Agreement
Under the 2011 Omnibus Incentive Plan (Amended and Restated June 9, 2016)













--------------------------------------------------------------------------------





Walter Investment Management Corp.
Restricted Stock Unit Award Agreement
Under the 2011 Omnibus Incentive Plan (Amended and Restated June 9, 2016)


Pursuant to that certain employment agreement, dated as of August 8, 2016 (as it
may be further amended and restated, the “Employment Agreement”), between you
and Walter Investment Management Corp., a Maryland corporation (the “Company”),
the Company agreed to grant you an award of restricted stock units (“RSUs”) with
an economic value determined as of the Commencement Date (as defined in the
Employment Agreement) equal to $600,000 (the “Award”) in connection with your
assumption of responsibilities as Chief Executive Officer and President of the
Company on the Commencement Date.
This Restricted Stock Unit Award Agreement (as it may be further amended and
restated, this “Agreement”) under the Company’s 2011 Omnibus Incentive Plan
(Amended and Restated June 9, 2016) (as it may be further amended and restated,
the “Plan”), together with the Plan, contains the terms and conditions of the
Award and is in full satisfaction of the Company’s obligation to grant the Award
to you as set forth in the Employment Agreement.
Participant: Anthony Renzi_____________________________
Commencement Date: September 12, 2016________________
Number of RSUs Granted: 175,438                
Vesting Dates: The first, second, and third anniversaries of the Commencement
Date, subject to Section 1 below.
THIS AGREEMENT, effective as of the Commencement Date, represents the grant of
RSUs by the Company to the Participant named above, pursuant to the provisions
of the Plan and the terms of this Agreement.
The Compensation and Human Resources Committee of the Company’s Board of
Directors (the “Committee”) determined that it is in the best interests of the
Company and its stockholders to grant the Award provided for in the Employment
Agreement and this Agreement to the Participant, pursuant to the Plan and the
terms of this Agreement.
The Plan provides a complete description of the terms and conditions governing
this Award and the underlying RSUs. If there is any inconsistency between the
terms of this Agreement and the terms of the Plan, other than with respect to
the definitions of the terms “Cause” and “Disability” as set forth on Exhibit A
hereto, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Agreement. All capitalized terms shall have the meanings ascribed
to them in the Plan or on Exhibit A hereto, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.
Employment with the Company. Except as may otherwise be provided in Section 5 or
Section 6 below, the RSUs granted hereunder will become vested in substantially
equal installments subject to the condition that the Participant remains an
employee of the Company from the Commencement Date through (and including) each
applicable Vesting Date and will be settled in





2


        

--------------------------------------------------------------------------------




accordance with Section 2 below; provided, that if the number of RSUs is not
evenly divisible by three, then no fractional units shall vest and the
installments shall be as equal as possible with the smaller installment(s)
vesting first. If the Participant remains employed by the Company through each
applicable Vesting Date, payment of the relevant installment of the Award will
occur irrespective of whether the Participant is employed by the Company on the
payment date. Unless otherwise expressly provided for in the Employment
Agreement, this grant of RSUs shall not confer any right to the Participant to
be granted RSUs or other awards in the future under the Plan.
2.
Timing of Payout. Payout of any vested RSUs (and any accrued but unpaid dividend
equivalents thereon) shall occur as soon as administratively feasible after (but
in all events prior to March 15 of the calendar year immediately following the
calendar year in which the applicable event occurs) the earliest to occur of (a)
the applicable Vesting Date, (b) the date of the Participant’s termination of
employment due to death or Disability, (c) the date of the Participant’s
termination of employment (x) by the Company without Cause (other than due to
death or Disability), (y) by the Company due to non-renewal of the term of
employment under the Employment Agreement, or (z) by the Participant for Good
Reason, or (d) a Change in Control; unless, in the case of (a), (b), (c) or (d)
of this Section 2, the Participant irrevocably elects to voluntarily defer the
payout of RSUs to a specific date or event as approved by the Committee and in
compliance with Section 409A of the Code and the regulations promulgated
thereunder.

3.
Form of Payout. Each vested RSU will be paid out solely in the form of one
Share.

4.
Voting Rights and Dividends Equivalents. Until such time as the RSUs are paid
out in Shares, the Participant shall not have voting rights with respect to the
RSUs. However, the Company will pay dividend equivalents on the RSUs, in the
same form (e.g., cash, stock, a combination of cash and stock, or such other
dividend as shall be determined by the Company) paid on the Company’s
outstanding Shares. All dividend equivalents will be accrued as of the time such
dividend equivalents are paid on the Company’s outstanding Shares, however, such
dividend equivalents will not be earned or payable to the Participant unless and
until such time as the RSUs to which such dividend equivalents apply are settled
as provided for in Section 2 above.

5.
Termination of Employment.

(a)
By Death or Disability. In the event the Participant’s employment with the
Company terminates due to the Participant’s death or Disability, in each case,
prior to the final Vesting Date, any unvested RSUs (and any dividend equivalents
accrued thereon pursuant to this Agreement) shall become immediately fully
vested and settled in accordance with Section 2 above.

(b)
By the Company Without Cause (other than due to death or Disability), due to
Non-Renewal of the Term of Employment by the Company, or by the Participant for
Good Reason. In the event the Participant’s employment with the Company is
terminated (i) by the Company without Cause (other than due to death or
Disability), (ii) by the Company due to non-renewal of the term of employment
under the Employment Agreement, or (iii) by the Participant for Good Reason, in
each case, prior to the final Vesting Date, any unvested RSUs (and any dividend
equivalents accrued thereon pursuant to this Agreement) shall become immediately
fully vested and settled in accordance with Section 2 above.

(c)
For Cause. In the event the Participant’s employment is terminated by the
Company for Cause prior to the final Vesting Date (or the payout date relating
to a Vesting Date), the Participant shall forfeit any outstanding RSUs and any
accrued but unpaid dividend equivalents thereon.





3


        

--------------------------------------------------------------------------------




(d)
For Other Reasons. If the Participant’s employment terminates for any reason
prior to the final Vesting Date (other than as provided for above), the
Participant shall forfeit any outstanding RSUs and any accrued but unpaid
dividend equivalents thereon.

6.
Change in Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change in Control that occurs prior to the final Vesting Date
(or the payout date relating to the final Vesting Date), and provided that prior
to such Change in Control the Participant’s employment with the Company has not
terminated, any unvested RSUs (and any dividend equivalents accrued thereon
pursuant to this Agreement) shall become immediately fully vested and settled in
accordance with Section 2 above.

7.
Restrictions on Transfer. Subject to Committee discretion, unless and until
actual Shares are received upon payout, RSUs granted pursuant to this Agreement
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution,
except as provided in the Plan.

8.
Recapitalization. In the event of any corporate event or transaction, including,
but not limited to, a change in the Shares or the capitalization of the Company,
in accordance with the terms of the Plan, the number and class of Shares subject
to this Award shall be equitably adjusted by the Committee, as determined in its
sole discretion, in order to prevent the dilution or enlargement of the
Participant’s rights.

9.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

10.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continued employment with the Company or any of its Subsidiaries,
nor shall this Agreement interfere in any way with the Company’s right to
terminate the Participant’s employment with the Company at any time.

11.
Miscellaneous.

(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.





4


        

--------------------------------------------------------------------------------




(b)
With the approval of the Board, the Committee may terminate, amend, or modify
this Agreement; provided, however, that no such termination, amendment, or
modification of this Agreement may in any material way adversely affect the
Participant’s rights under this Agreement, without the written consent of the
Participant.

(c)
The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold and sell Shares having an aggregate Fair Market
Value on the date the tax is to be determined equal to the amount required to be
withheld.

(d)
The Company shall have the power and the right to deduct or withhold Shares from
the Participant’s payout under this Agreement, or require the Participant to
remit to the Company, an amount sufficient to satisfy the minimum statutory
required withholding for federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law to be
withheld with respect to any payout to the Participant under this Agreement.

(e)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising the Participant’s
rights under this Agreement.

(f)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(g)
This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the RSUs granted hereunder. This Agreement
and the Plan supersede any prior agreements, commitments or negotiations
concerning the RSUs granted hereunder, including, without limitation, the
Employment Agreement.

(h)
All obligations of the Company under the Plan and this Agreement with respect to
the RSUs shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect merger, consolidation,
acquisition, purchase of all or substantially all of the business and/or assets
of the Company, or otherwise.

(i)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Maryland.

(j)
The intent of the parties is that payments and benefits under this Agreement
with respect to the Award be exempt from Section 409A of the Code, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in accordance therewith.

(k)
To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

(l)
Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address set forth below,
or in either case at such addresses as one party may subsequently furnish to the
other party in writing.

(m)
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 




5


        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
September 13, 2016.
Walter Investment Management Corp.


By: /s/ Greg Williamson    




/s/ Anthony Renzi    
Participant
Participant’s name and address:
Anthony Renzi
    






6


        

--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS


A.    “Cause” shall mean:
(a)
“Cause” as defined in any employment or similar agreement between the
Participant and the Company (or any Subsidiary) in effect at the time of the
Participant’s termination of employment; or

(b)
In the absence of any such employment, consulting or similar agreement (or the
absence of any definition of “Cause” contained therein) any one or more of the
following:

(i)
Willful misconduct of the Participant;

(ii)
Willful failure to perform the Participant’s duties;

(iii)
The conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of nolo contendere to such crime by the Participant;
or

(iv)
The commission of an act of theft, fraud, dishonesty or insubordination that is
materially detrimental to the Company or any Subsidiary.

B.
“Change in Control” shall mean the occurrence of one or more of the following
events:

(a)
The acquisition by any Person of Beneficial Ownership of more than 40% of either
(A) the then-outstanding Shares (“Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
subsection (a) the following acquisitions shall not constitute a Change in
Control:

(i)
Any acquisition by the Company;

(ii)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company;

(iii)
Any acquisition by any entity controlled by the Company; or

(iv)
Any acquisition by any entity pursuant to a transaction that complies with
subsections (c)(i), (ii) and (iii), below.

(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or





7


        

--------------------------------------------------------------------------------




other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board.
(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this subsection (d) a Business Combination shall not constitute a
Change in Control if following such Business Combination:

(i)
All or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66 2/3% of the
then-outstanding Shares and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be;

(ii)
No Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then-outstanding Shares of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination; and

(iii)
At least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



C.
“Disability” shall mean:

(a)
“Disability” as defined in any employment or similar agreement between the
Participant and the Company (or any Subsidiary) in effect at the time of the
Participant’s termination of employment; or

(b)
In the absence of any such employment, consulting or similar agreement (or the
absence of any definition of “Disability” contained therein), permanent and
total disability as defined in Code Section 22(e)(3). A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, the Participant shall submit to any reasonable examination(s)
required by such physician upon request.





8


        

--------------------------------------------------------------------------------




Notwithstanding the foregoing provisions of this paragraph, in the event any
Award is considered to be “deferred compensation” as that term is defined under
Code Section 409A, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Code Section 409A, the definition
of “Disability” for purposes of such Award shall be the definition of
“disability” provided for under Code Section 409A and the regulations or other
guidance issued thereunder.
D.
“Fair Market Value” or “FMV” shall mean, as applied to a specific date, the
price of a Share that is based on the opening, closing, actual, high, low or
average selling prices of a Share reported on any established stock exchange or
national market system including without limitation the New York Stock Exchange
and the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotation System on the applicable date, the preceding
trading day, the next succeeding trading day, or an average of trading days, as
determined by the Committee in its discretion. Unless the Committee determines
otherwise or unless otherwise specified in an Award Agreement, Fair Market Value
shall be deemed to be equal to the closing price of a Share on the most recent
date on which Shares were publicly traded. Notwithstanding the foregoing, if
Shares are not traded on any established stock exchange or national market
system, the Fair Market Value means the price of a Share as established by the
Committee acting in good faith based on a reasonable valuation method that is
consistent with the requirements of Section 409A of the Code and the regulations
thereunder.

E.
“Good Reason” shall mean “Good Reason” as defined in any employment, consulting
or similar agreement between the Participant and the Company (or any Subsidiary)
in effect at the time of the Participant’s termination of employment.

F.
“Share” shall mean a share of common stock of the Company.

 




9


        